DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10769255. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golic et al (Pat. No. US 8312291) in view of Tian (Pub. No. US 2015/0092996).

As per claims 1, 14, 15, Golic discloses a method of adaptively updating an enrollment database, the method comprising: authenticating an input image (…see the authentication procedure, col.6 lines 13-20); determining whether the input image is an outlier; determining whether a feature range of the enrollment database is increased by the input image (see col.13 lines 11-20). Golic does not explicitly disclose replacing one of enrollment images…based on the determining whether the input image is the outlier. However Tian discloses replacing one of enrollment images in the enrollment database with the input image based on a result of the determining whether the input image is the outlier and the determining whether the feature range of the enrollment database is increased by the input image (see par. 72-75). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Tian in Golic for including the above limitations because one ordinary skill in the art would recognize it would further improve the authentication process, see Tian, par. 18.



As per claim 2, the combination of Golic and Tian discloses wherein the determining whether the input image is the outlier comprises: determining whether the input image is the outlier based on at least one of distances between a first feature vector and second feature vectors, the first feature vector extracted from the input image and the second feature vectors extracted from the enrollment images in the enrollment database (Tian: see par. 81-82). The motivation for claim 2 is the same motivation as in claim 1 above.



As per claim 3, the combination of Golic and Tian discloses wherein the determining whether the input image is the outlier comprises: calculating a representative distance based on a first feature vector and second feature vectors, the first feature vector extracted from the input image and the second feature vectors extracted from the enrollment images in the enrollment database; and determining whether a condition associated with the representative distance are satisfied (Tian: see par. 50-55). The motivation for claim 3 is the same motivation as in claim 1 above.



As per claim 4, the combination of Golic and Tian discloses wherein the condition is whether the representative distance is less than a predetermined threshold (Tian: see par. 62-63). The motivation for claim 4 is the same motivation as in claim 1 above.



As per claim 5, the combination of Golic and Tian discloses wherein the determining whether the feature range of the enrollment database is increased by the input image comprises: calculating an accumulation feature distance corresponding to each vector in a vector set, the vector set including a first feature vector and a second feature vectors, the first feature vector extracted from the input image and the second feature vectors extracted from the enrollment images in the enrollment database; and determining whether the accumulation feature distance corresponding to the first feature vector is greater than at least one of the accumulation feature distances corresponding to the second feature vectors (Tian: see par. 30-33, 62-65, 73). The motivation for claim 5 is the same motivation as in claim 1 above.



As per claim 6, the combination of Golic and Tian discloses wherein the calculating the accumulation feature distance corresponding to each vector comprises: adding distances between the vector corresponding to the accumulation feature distance and remaining vectors in the vector set (Tian: see par. 30-33, 77-78). The motivation for claim 6 is the same motivation as in claim 1 above.



As per claim 7, the combination of Golic and Tian discloses wherein the replacing one of enrollment images in the enrollment database with the input image comprises: replacing one of enrollment images in the enrollment database with the input image based on the determining that the input image is not the outlier and the determining that the feature range of the enrollment database is increased by the input image (Tian: see par. 73-75). The motivation for claim 7 is the same motivation as in claim 1 above.



As per claim 8, the combination of Golic and Tian discloses wherein the replacing one of enrollment images in the enrollment database with the input image comprises: 
replacing one of the enrollment images with the input image if the accumulation feature distance corresponding to the first feature vector is greater than the at least one of the accumulation feature distances corresponding to the second feature vectors (Tian: see par. 73-75). The motivation for claim 8 is the same motivation as in claim 1 above.



As per claim 9, the combination of Golic and Tian discloses wherein the replacing the one of the enrollment images replaces the enrollment image corresponding to the second feature vector having a minimum accumulation feature distance among the accumulation feature distances (Tian: see par. 65-67). The motivation for claim 9 is the same motivation as in claim 1 above.


As per claim 10, the combination of Golic and Tian discloses wherein the replacing one of enrollment images in the enrollment database with the input image comprises: adding the input image in the enrollment database by comparing a number of the enrollment images enrolled in the enrollment database to a maximum enrollment number of the enrollment database (Tian: see par. 62-65). The motivation for claim 10 is the same motivation as in claim 1 above.


As per claim 11, the combination of Golic and Tian discloses wherein the replacing one of enrollment images in the enrollment database with the input image comprises: comparing a number of the enrollment images enrolled in the enrollment database to a maximum enrollment number of the enrollment database; adding the input image to the enrollment database if the number of the enrollment images is less than the maximum enrollment number; and replacing one of the enrollment images enrolled in the enrollment database with the input image if the number of the enrollment images is equal to the maximum enrollment number (Tian: see par. 70-75). The motivation for claim 11 is the same motivation as in claim 1 above.



As per claim 12, the combination of Golic and Tian discloses wherein the authenticating an input image comprises: authenticating the input image as a user based on a first feature vector and second feature vectors, the first feature vector extracted from the input image and the second feature vectors extracted from the enrollment images in the enrollment database (Tian: see par.71-75). The motivation for claim 12 is the same motivation as in claim 1 above.

 As per claim 13, the combination of Golic and Tian discloses where in the determining whether a feature range of the enrollment database is increased by the input image comprises: determining, in response to determining the input image is not an outlier, whether a feature range of the enrollment database is increased by the input image (Tian: see par. 73-75). The motivation for claim 13 is the same motivation as in claim 1 above.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to adaptive updating of an enrollment database for user authentication.


Short et al (Pub. No. US 2017/0132458); “Method of Apparatus for Cross-Modal Face Matching Using Polarimetric Image Data”

-Teaches the facial recognition apparatus is provided with the camera data in order to perform pre-processing to filter the data, recognize and extract facial features from the data, and to perform enrollment, authentication and identification…see par. 31-33.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436